
	

113 S1005 IS: Conservation Reform Act of 2013
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1005
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. Portman (for
			 himself, Mr. Udall of New Mexico, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish more efficient and effective policies and
		  processes for departments and agencies engaged in or providing support to,
		  international conservation. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Conservation Reform Act of
			 2013.
		2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate; and
				(B)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.
				(2)Developing
			 countryThe term developing country means a country
			 or area that is on the List of Official Development Assistance Recipients of
			 the Development Assistance Committee of the Organization for Economic
			 Cooperation and Development.
			(3)Hotspot
			 regionsThe term hotspot regions means regions of
			 the developing world that contain an unusually high concentration of species
			 found nowhere else and that have lost at least 70 percent of their original
			 extent.
			(4)Natural
			 resources or renewable natural resourcesThe terms natural
			 resources and renewable natural resources mean natural
			 resources, including soils, forests, animal and plant populations and products,
			 coral reefs, and water, but do not include nonrenewable natural resources such
			 as minerals, oil, and other fossil fuels.
			IAssessing
			 existing policies and programs
			101.National
			 academy of sciences study and government accountability office audit and
			 report
				(a)Study
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of State and the heads of other relevant Federal
			 agencies shall enter into an arrangement with the National Academy of Sciences
			 to conduct a study of existing United States international conservation
			 programs to determine the extent to which such programs are achieving the
			 following objectives:
					(1)Advancing
			 conservation in the world’s most ecologically and economically important
			 terrestrial and marine ecosystems and protecting distinct hotspot regions that
			 provide a high level of economic benefit to human communities as well as a high
			 concentration of genetic and other natural resources.
					(2)Enhancing and
			 expanding partnerships throughout the international community to address
			 natural resource challenges to ensure healthy and sustainable supplies of
			 water, wildlife habitat and populations, fish stocks and habitat, forests,
			 plants, and other critical resources.
					(3)Integrating
			 international conservation projects and activities to advance United States
			 foreign policy priorities in areas such as security, democratization,
			 sustainable food production, and clean water.
					(4)Expanding and
			 enhancing the economic and wildlife conservation benefits that derive from
			 properly managed international hunting and angling tourism.
					(5)Addressing
			 poaching, illegal logging, fishing, and wildlife trafficking and the flow of
			 funds to criminal gangs and terrorists.
					(b)Report
			 requiredNot later than 2 years after the date of the enactment
			 of this Act, the National Academy of Sciences shall submit to the appropriate
			 congressional committees a report containing the findings of the study
			 conducted pursuant to subsection (a).
				(c)GAO
			 reportNot later than 2 years after the date of the enactment of
			 this Act, the Comptroller General of the United States shall issue a report
			 that includes—
					(1)a detailed
			 description of key federally sponsored multilateral international conservation
			 programs, including—
						(A)the agencies
			 associated with each program;
						(B)the primary goals
			 of each program;
						(C)the extent to
			 which executive branch agencies have established measures of performance and
			 effectiveness for each program; and
						(D)the funds made
			 available to each program in the previous fiscal year;
						(2)an assessment on
			 how well executive branch agencies are collaborating and coordinating on
			 international conservation efforts;
					(3)an assessment on
			 the extent to which executive branch agencies have established strategic goals
			 and performance measures;
					(4)an assessment of
			 agency processes to ensure conservation programs are administered effectively,
			 efficiently, and with minimal expenditures for program administration;
					(5)identification of
			 conservation programs and policies currently being utilized abroad and
			 evaluation of the potential for similar approaches to be adopted by the United
			 States to further the purposes of this Act;
					(6)any
			 recommendations that the Comptroller General considers appropriate and useful
			 to improve collaboration and coordination between executive branch agencies on
			 international conservation efforts; and
					(7)any other
			 analyses the Comptroller General considers necessary or appropriate.
					IIPolicy planning
			 and implementation
			201.United States
			 international conservation strategy
				(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the President, acting through the Interagency Working Group on
			 International Conservation designated pursuant to section 202(a), shall
			 establish and submit to the appropriate congressional committees a
			 comprehensive strategy (hereafter referred to as the International
			 Conservation Strategy) to strengthen the capacity of the United States
			 to collaborate with other countries, international organizations, the private
			 sector, and private voluntary organizations on a sustained international effort
			 to conserve natural resources and enhance biodiversity in a manner beneficial
			 to the economic well-being and security of the United States and other
			 participating countries.
				(b)Goals and
			 benchmarksThe International Conservation Strategy established
			 pursuant to subsection (a) shall provide a plan of action that identifies
			 specific and measurable goals, benchmarks, and time frames for—
					(1)advancing
			 conservation in the world’s most ecologically and economically important
			 terrestrial and marine ecosystems;
					(2)supporting
			 distinct hotspot regions that provide a high level of economic benefit to human
			 communities as well as a high concentration of genetic and other natural
			 resources;
					(3)helping
			 developing countries address illegal, unreported, and unregulated industrial
			 fishing where economies are negatively impacted by depleted fish stocks;
					(4)safeguarding
			 natural areas that provide fresh water to developing countries;
					(5)supporting
			 enforcement efforts against illegal logging in centers of the illegal logging
			 trade;
					(6)supporting
			 enforcement efforts against poaching and unlawful wildlife trafficking
			 operations;
					(7)facilitating and
			 leveraging the economic and conservation benefits that derive from properly
			 managed international hunting, angling, and wildlife observation
			 tourism;
					(8)stabilizing or
			 reversing renewable natural resource scarcity and degradation trends in regions
			 that are vulnerable to conflict, instability, or mass migration from natural
			 resource depletion and wildlife trafficking;
					(9)expanding
			 substantially the amount of economically and ecologically significant forest in
			 developing countries; and
					(10)reducing the
			 rate of erosion and desertification in developing countries where soil loss is
			 resulting in severe impacts to the economy, food security, or stability.
					(c)Coordination
			 and leverageThe International Conservation Strategy shall
			 coordinate and leverage the participation of relevant executive branch
			 agencies, other countries, the private sector, and private voluntary
			 organizations in ways that—
					(1)reflect
			 Government-wide policy that encompasses the programs of, and reduces
			 duplication among, executive branch agencies that influence, engage in, or
			 support international conservation;
					(2)provide a plan to
			 identify and improve United States policies that could be undermining the
			 conservation of critical natural resources and biodiversity abroad; and
					(3)seek to encourage
			 and leverage participation from governments of developing countries and other
			 governments, the private sector, private voluntary organizations, and
			 international organizations to implement the Strategy.
					(d)Assessing and
			 improving effectivenessThe International Conservation Strategy
			 shall include a description of the performance and efficiency measures
			 developed pursuant to section 202(a)(2)(C) and a process for their
			 utilization.
				(e)Country
			 ownershipIn preparing the International Conservation Strategy,
			 the Interagency Working Group on International Conservation shall ensure that
			 the Strategy is appropriate to local needs and conditions and incorporates the
			 views of partner countries, and describes a means for local citizens to
			 participate in the implementation and the setting of priorities of such
			 programs in the field. The International Conservation Strategy should build
			 upon partner country development plans and regional strategies.
				(f)RevisionNot
			 later than 4 years after the International Conservation Strategy is
			 established, and every 4 years thereafter, the Strategy shall be revised to
			 reflect—
					(1)new information
			 collected pursuant to the implementation of the Strategy; and
					(2)advances in the
			 understanding of biological diversity and the economic and security impacts of
			 renewable natural resource degradation.
					202.Policy
			 implementation
				(a)Interagency
			 working group on international conservation
					(1)EstablishmentNot
			 later than 1 year after the date of the enactment of this Act, the President
			 shall establish the Interagency Working Group on International Conservation
			 (hereafter referred to as the working group), which shall include
			 the participation of the executive branch agencies that affect, oversee, or
			 implement programs that conduct or support international conservation
			 activities or affect the ability of the United States to achieve the goals of
			 the International Conservation Strategy.
					(2)DutiesThe
			 working group shall—
						(A)develop, through
			 utilization of the report completed pursuant to section 101(b) and appropriate
			 public and agency input, the International Conservation Strategy established
			 pursuant to section 201(a);
						(B)identify measures
			 to enhance program and policy coordination among the relevant executive branch
			 agencies in implementing the Strategy by ensuring that each relevant executive
			 branch agency undertakes programs primarily in those areas where each such
			 agency has the greatest expertise, technical capabilities, and potential for
			 success, and ensuring that agencies avoid duplication of effort;
						(C)work with the
			 Office of Management and Budget to evaluate the effectiveness of the
			 international conservation programs of the relevant executive branch agencies
			 in meeting the goals of the Strategy by developing and applying specific
			 performance measurements, including assessments of—
							(i)program
			 effectiveness;
							(ii)program
			 efficiency and cost-effectiveness;
							(iii)program
			 accessibility and transparency; and
							(iv)agency overhead
			 or project administration costs for programs operating in the field;
							(D)submit to the
			 heads of the United States Government departments and agencies represented on
			 the working group programmatic recommendations that are consistent with the
			 priorities of the Strategy and policy recommendations to ensure that the
			 polices of such departments and agencies advance the interests of the United
			 States in conserving critical natural resources and biodiversity;
						(E)submit to such
			 heads recommendations for facilitating coordination and continuity across the
			 departments and agencies in the implementation of international conservation
			 policies subject to interagency or multi-agency jurisdiction;
						(F)identify
			 innovative conservation projects, policies, and initiatives that contribute to
			 achieving multiple foreign policy goals simultaneously, including—
							(i)reducing
			 poverty;
							(ii)expanding access
			 to food and water;
							(iii)addressing
			 health threats through natural resources conservation;
							(iv)expanding the
			 access of women to sustainably managed natural resources and to techniques for
			 improved natural resource management;
							(v)addressing
			 poaching, unlawful fishing, illegal logging, and wildlife trafficking;
							(vi)reducing natural
			 resource scarcities or degradation that could increase inter- and intra-state
			 tensions; and
							(vii)conserving
			 biological diversity;
							(G)identify measures
			 to address obstacles to achieving the goals of the Strategy, including policies
			 that might limit the conservation benefits from properly managed international
			 hunting and angling tourism;
						(H)develop
			 recommendations for expanding the role of the private sector in United States
			 international conservation programs by expanding and leveraging private sector
			 contributions;
						(I)identify measures
			 that further the goals of the Strategy, including regulatory actions that
			 facilitate the importation process for wildlife species with a legitimate
			 scientific purpose or to directly or indirectly benefit the recovery of the
			 species or its habitat through the support of conservation programs in foreign
			 countries;
						(J)recommend
			 diplomatic mechanisms, relevant international institutions and agreements, and
			 other appropriate mechanisms to engage other countries to work jointly with the
			 United States to achieve the goals and actions of the International
			 Conservation Strategy;
						(K)identify
			 successful conservation programs and policies currently being utilized abroad
			 and evaluate the potential for similar approaches to be adopted or expanded by
			 the United States to further the goals of the Strategy;
						(L)identify
			 underperforming and unsuccessful projects and programs and make recommendations
			 to improve performance and terminate programs and projects in a manner
			 consistent with furthering the goals of the Strategy;
						(M)identify natural
			 resource conservation needs not currently being met by existing policies and
			 programs and make recommendations for addressing such needs;
						(N)recommend
			 mechanisms to facilitate mutually beneficial international conservation
			 partnerships between such departments and agencies, nongovernmental
			 organizations, and the private sector; and
						(O)meet regularly to
			 review progress on the objectives described in subparagraphs (A) through
			 (N).
						(3)Working group
			 leadershipThe President shall designate an individual in the
			 executive branch to serve as the chair of the working group (hereafter referred
			 to as the chair), the duties of whom shall include—
						(A)convening and
			 leading meetings of the working group;
						(B)taking steps to
			 ensure the development and implementation of the International Conservation
			 Strategy;
						(C)ensuring the
			 goals and purposes of the working group are met in accordance with paragraph
			 (2); and
						(D)ensuring public
			 input into the development and implementation of the International Conservation
			 Strategy by convening the International Conservation Public Advisory Board
			 established under subsection (b).
						(b)International
			 Conservation Public Advisory Board
					(1)EstablishmentThere
			 is hereby established a International Conservation Public Advisory Board
			 (hereafter referred to as the Advisory Board), whose purpose shall
			 be to advise the working group on matters related to the international
			 conservation policies and programs of the United States and the development and
			 implementation of the International Conservation Strategy, and to ensure that
			 the best scientific, policy, economic security, and business expertise are
			 reflected in the international conservation strategies and policies of the
			 United States.
					(2)DutiesIt
			 shall be the duty of the Advisory Board to advise the working group on matters
			 related to carrying out the duties described in subsection (a)(2), including on
			 matters submitted to it for consideration by the working group, as well as
			 matters identified by the Advisory Board.
					(c)MembershipThe
			 Advisory Board shall be comprised of not more than 15 persons appointed from
			 among citizens of the United States who support sustainable-use conservation,
			 and shall have outstanding expertise in one or more of the following
			 fields:
					(1)International
			 conservation.
					(2)International
			 diplomacy.
					(3)International
			 business.
					(4)Economic
			 development and poverty alleviation.
					(5)Food security and
			 water access.
					(6)Natural resource
			 scarcity and degradation and related conflict and security issues.
					(7)The economic and
			 conservation benefits of international hunting and angling tourism.
					(8)International
			 laws concerning illegal wildlife trafficking and illegal fishing.
					(9)Wildlife biology
			 and zoology.
					(d)AppointmentMembers
			 of the Advisory Board shall be appointed by the President with the advice of
			 the Chairman and Ranking Member of the Committee on Foreign Relations of the
			 Senate and the Chairman and Ranking Member of the Committee on Foreign Affairs
			 of the House of Representatives, on a staggered basis for a term not to exceed
			 4 years, except that with respect to the initial members of the Advisory Board,
			 1/3 shall be appointed for a term of 2 years,
			 1/3 shall be appointed for a term of 3 years, and
			 1/3 shall be appointed for a term of 4 years.
				(e)ChairmanA
			 member of the Advisory Board shall be elected by a vote of the majority of the
			 Board to serve as Chairman for a 2-year term.
				(f)MeetingsThe
			 Advisory Board shall convene at the call of the Chairman to consider a specific
			 agenda of issues, as determined by the Chairman in consultation with the
			 working group and other members of the Advisory Board.
				(g)ReportingThe
			 Advisory Board shall report to the working group chair designated in accordance
			 with subsection (a)(3) on its deliberations, conclusions, and
			 recommendations.
				(h)Applicability
			 of Federal Advisory Committee ActThe Advisory Board shall be
			 exempt from the provisions of the Federal Advisory Committee Act (5 U.S.C.
			 App.).
				203.Reporting
				(a)Government
			 accountability office reportNot later than 4 years after the
			 International Conservation Strategy is established under section 201, the
			 Comptroller General of the United States shall conduct an audit to consider the
			 progress made to achieve the objectives, goals, and benchmarks described in
			 section 201(b), and submit to the appropriate congressional committees a report
			 on the development and implementation of the International Conservation
			 Strategy. The report shall—
					(1)assess progress
			 made in accomplishing the goals and benchmarks described in section
			 201(b);
					(2)assess the extent
			 to which the executive branch agencies have identified conservation programs
			 and projects that have the potential for replication or adaptation,
			 particularly at low cost, in other United States international conservation
			 efforts;
					(3)assess the extent
			 to which agencies have increased the efficiency and effectiveness of United
			 States international conservation programs and reducing executive branch agency
			 overhead or project administration costs for conservation programs implemented
			 abroad;
					(4)assess the extent
			 to which agencies have identified unsuccessful projects and programs and the
			 actions taken to improve performance or terminate such projects and
			 programs;
					(5)assess the extent
			 to which agencies have quantified the economic benefits that resulted from
			 investments in international conservation programs and activities called for in
			 the Strategy, and an accounting of the measures utilized to calculate such
			 benefits;
					(6)assess the
			 security benefits to the United States and friends and allies from better
			 management of natural resources and reduction of poaching and wildlife
			 trafficking;
					(7)include policy
			 analyses and outline options for congressional consideration; and
					(8)include any other
			 analyses the Comptroller General considers necessary or appropriate.
					204.Wildlife
			 dependent recreation and uses of wildlife
				(a)Wildlife
			 dependent recreationNo provision in this Act shall be construed
			 as restricting, limiting, or otherwise impairing properly managed recreational
			 hunting and angling.
				(b)Regulated uses
			 of wildlifeNo provision in this Act shall be construed as
			 restricting, limiting, or otherwise impairing the ability of any foreign
			 jurisdiction or authority to authorize regulated programs supporting wildlife
			 for local consumption and commercialization.
				IIISupport and
			 resources from other countries
			301.Diplomatic
			 goals and venues
				(a)GoalsCongress
			 urges the President to work with the world’s major foreign assistance donor
			 countries to—
					(1)develop a
			 comprehensive and coordinated international conservation assistance strategy
			 consistent with the priorities identified in the United States International
			 Conservation Strategy established pursuant to section 201(a);
					(2)identify
			 innovative and efficient multilateral mechanisms that can be used to coordinate
			 international action by all participating donor countries, identify and reduce
			 duplication of efforts among such donors, achieve the most cost effective
			 investments, and leverage international foreign assistance with meaningful
			 financial and other commitments in recipient countries; and
					(3)agree on a
			 timetable for achieving the goals of the United States International
			 Conservation Strategy.
					(b)VenuesCongress
			 urges the President to explore opportunities for achieving the goals identified
			 in this section within the context of United States bilateral diplomacy with
			 other important international donor countries, bilateral diplomacy with newly
			 emerging donor countries, and all appropriate multilateral venues.
				
